         Case 2:19-cv-01789-KJN Document 26 Filed 10/29/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     S. WYETH McADAM
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105-1545
 6          Telephone: (415) 268-5610
 7
            Facsimile: (415) 744-0134
            E-mail: Wyeth.McAdam@ssa.gov
 8
     Attorneys for Defendant
 9

10                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
11                                     SACRAMENTO DIVISION
12
     DEBORAH ANN ESPINOSA,                             )   Case No.: 2:19-cv-01789-KJN
13
                                                       )
14                  Plaintiff,                         )   STIPULATION FOR EXTENSION OF
                                                       )   TIME FOR DEFENDANT TO RESPOND
15          vs.                                        )   TO PLAINTIFF’S MOTION FOR
                                                       )   SUMMARY JUDGMENT AND
16
     ANDREW SAUL,                                      )   PROPOSED ORDER
17   Commissioner of Social Security,                  )
                                                       )
18                  Defendant.                         )
                                                       )
19
                                                       )
20
            Plaintiff and Defendant, through their respective attorneys, and subject to the approval of
21
     the Court, hereby stipulate that Defendant shall have an extension of time of 30 days, up to and
22
     including Monday, November 30, 2020, in which to file and serve his response to Plaintiff’s
23
     Motion for Summary Judgment. Plaintiff shall have 15 days, up to and including December 15,
24
     2020, to file and serve her optional reply.
25
            Defense counsel needs an extension of time because the attorney responsible for briefing
26
     needs additional time to complete review and analysis of the record, consider the issues raised in
27
     Plaintiff’s brief, determine whether options exist for settlement, accommodate competing
28
     workload demands, draft the response, and go through the necessary in-house reviews. This



     Stip. & Prop. Order for Ext., 2:19-cv-01789-KJN
        Case 2:19-cv-01789-KJN Document 26 Filed 10/29/20 Page 2 of 2



 1   request is made in good faith with no intention to delay unduly the proceedings. Counsel
 2   apologizes to the Court and Plaintiff for any inconvenience this delay may cause.
 3          This is Defendant’s first request for an extension to file a response to Plaintiff’s Motion for
 4   Summary Judgment.
 5
                                           Respectfully submitted,
 6

 7   Dated: October 28, 2020               McGREGOR W. SCOTT
                                           United States Attorney
 8                                         DEBORAH LEE STACHEL
                                           Regional Chief Counsel, Region IX
 9
                                           Office of General Counsel
10                                         Social Security Administration

11                                     By: /s/ Jonathan Omar Pena *
12
                                          JONATHAN OMAR PENA
                                          Pena & Bromberg, Attorneys at Law
13                                        Attorney for Plaintiff
                                          (*As authorized via e-mail on October 27, 2020 )
14

15
                                           /s/ S. Wyeth McAdam
                                           S. WYETH McADAM
16                                         Special Assistant United States Attorney
                                           Attorneys for Defendant
17

18

19                                                 ORDER
20
            GOOD CAUSE APPEARING, PURSUANT TO STIPULATION, DEFENDANT SHALL
21
     FILE HIS OPPOSITION TO PLAINTIFF’S OPENING BRIEF ON OR BEFORE NOVEMBER
22
     30, 2020. PLAINTIFF’S OPTIONAL REPY IS DUE ON OR BEFORE DECEMBER 15, 2020.
23

24
     Dated: October 29, 2020
25

26

27

28




     Stip. & Prop. Order for Ext., 2:19-cv-01789-KJN
